               Case 4:82-cv-00866-DPM Document 5736-4 Filed 07/30/21 Page 1 of 1


Devin Bates

From:                             Devin Bates
Sent:                             Thursday, June 10, 2021 1:13 PM
To:                               Austin Porter Jr. Esq. (Aporte5640@aol.com); Joy Springer (jspringer@gabrielmail.com);
                                  Robert Pressman (pressmanrp@gmail.com)
Cc:                               Curtis Johnson (cjohnson@pcssd.org); Charles McNulty (cmcnulty@pcssd.org)
Subject:                          Today's Meeting with PCSSD and Intervenors
Attachments:                      2021.06.10 Meeting with Intervenors.pdf



Austin, Bob, and Joy:

Thank you for your time today.

Please see attached notes listing Intervenors’ concerns that you submitted today in our meeting.

As I mentioned at the meeting, Dr. McNulty and Mr. Johnson have received your concerns and are now moving
forward with preparing a plan as ordered by Judge Marshall.

Devin




Devin R. Bates
T 501.688.8864 | F 501.918.7864
dbates@mwlaw.com | MitchellWilliamsLaw.com
425 W. Capitol Ave. | Ste. 1800 | Little Rock, AR 72201
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.




                                                     EXHIBIT
                                                          4
                                                          11
